Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 11/09/2021.  Claims 1-10, 14, 16, 18, 20, 22, 24, 26, 28, 30, and 38 remain pending. No claims are added or canceled herein. Claims 2-4, 6, 9, 20, 22, 24, 26, and 28 are amended for clarity.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
Applicant submits that Wigren-1 does not teach the “initial vertical surface model” and the translating and scaling of the initial surface model.  Examiner respectfully disagrees.
Specifically, applicant submits the following arguments: Wigren-1 is entirely silent as to a scaled version of an initial vertical surface model. Wigren-1 is entirely silent as to a translated version of an initial vertical surface mode. And “Although the above paragraphs of Wigren-1 disclose that the two words, "scaling" and "translated," are respectively combined with other elements (namely, "the computed ellipse," "the altitude uncertainty," "the factor," "the polygon corners," and "the polygon coordinates"). Wigren-1 is entirely silent as to whether those other elements correspond to or ever relate to a same initial vertical surface model. In other words, Wigren-1 fails to teach or suggest that a single initial vertical surface model includes or relates to those other elements.”

Examiner notes that the applicant specification describes initial vertical surface model as: “the information that defines the initial vertical surface model comprises, for each cell of the plurality of cells: information that defines the polygon that represent the cell in a horizontal dimension, where this information comprises information that defines a latitude and longitude of each of the plurality of corners of the polygon; and  information that defines a plurality of altitude values for the plurality of corners of the  polygon, respectively, where together the plurality of altitude values and the plurality of corners form augmented corners of the polygon”
Examiner notes that this description of initial surface model corresponds with the examiner interpretation of the operations of "scaling" and "translated," as applied to surface modeling elements (namely, "the computed ellipse," "the altitude uncertainty," "the factor," "the polygon corners," and "the polygon coordinates") See Wigren-1 Fig. 6 210 220 230 [0059] first positioning data is transformed in step 220 into second positioning data of a second format Figs. 2A-B, 3A-B, 8 and 9, [0036], [0037], [0070], [0079], [0090], [0139] scaling and [0082]-[0083] translating). 
Therefore the rejection is proper and reasonable.  
Applicant further submits that the AECID model of Wigren-1 corresponds to the  "initial vertical surface model" and “Wigren-1 fails to teach a translated and scaled version of the AECID model of Wigren-1.”.  Examiner respectfully disagrees.
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that “initial vertical surface model corresponds to an AECID model”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally for compact prosecution, examiner notes the following deficiencies in the claim. Examiner notes broad claim language “signaling, from the first network node to a second node information comprising information that relates to a new vertical surface mode” as recited in claim 1.  Examiner notes that the scaling and translating of the initial vertical surface model and determining a new vertical surface model are not positively recited in the claim and thus have only limited patentable weight.
Therfore the applicant remarks are not persuasive and the claim rejections are maintained for claims 1-10, 14, 16, 18, 20, 22, 24, 26, 28, 30, and 38.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1.
Regarding Claims 1 and 38, Wigren-1 discloses A method of operation of a first network node for signaling information related to wireless device positioning in a cellular communications network (See Wigren-1 Fig. 4, 6, [0045]-[0046] [0059]), comprising: 
signaling, from the first network node to a second node information (See Wigren-1 Fig. 6 230 Report 2nd Positioning Data) comprising information that relates to a new vertical surface model (See Wigren-1 Fig. 1 [0113]-[0115] 3GPP ellipsoid point with altitude and uncertainty ellipsoid reported to the end user in LTE as a `Position Data` information element Fig. 10, [0109]; [0132]-[0133] when `ellipsoid point with altitude and uncertainty ellipsoid` is used together with `Position Data’)  for a plurality of cells in a cellular communications network (See Wigren-1 Fig. 4 cellular network 100 cells 15 [0045]-[0046]), 
the new vertical surface model being a translated and scaled version of an initial vertical surface model  (See Wigren-1 Fig. 6 210 220 230 [0059] first positioning data is transformed in step 220 into second positioning data of a second format Figs. 2A-B, 3A-B, 8 and 9, [0036], [0037], [0070], [0079], [0090], [0139] scaling and [0082]-[0083] translating). 

Regarding Claim 2, Wigren-1 discloses wherein the information that relates to the new vertical surface model comprises: 
information that defines the initial vertical surface model for the plurality of cells in the cellular communications network (See Wigren-1 Fig. 1 [0113]-[0115] 3GPP ellipsoid point with altitude and uncertainty ellipsoid reported to the end user in LTE as a `Position Data` information element Fig. 10, [0109]), 
where for each cell of the plurality of cells, the initial vertical surface model: 
is based on a polygon that represents the cell where the polygon comprises a plurality of corners augmented with altitude values (See Wigren-1 Fig.1, [0101]-[0102] with a 2D polygon computed, measured altitude information of the clustered measurement points r.sub.j.sup.m,p can now be used to augment each polygon corner with an altitude Fig. 10, [0109] FIG. 10 illustrates a flow diagram of an embodiment of a positioning data providing step 210 of a method for positioning reporting. In step 211, lateral coordinates of the corner points are determining from lateral coordinates of clustered position measurements); and 
defines altitudes for positions at points within an interior of the polygon (See Wigren-1 Fig. 10, [0109] In step 212, a respective altitude of each of the corner points is calculated); 
and 
information that defines a transformation of the initial vertical surface model into a new vertical surface model (See Wigren-1 [0132]-[0133] when `ellipsoid point with altitude and uncertainty ellipsoid` is used together with `Position Data`, indicating that `fingerprinting/AECID` has been used to arrive at the result, enforces the reported geographical format to be interpreted as a `point with uncertainty cylinder).

 for each cell of the plurality of cells, the information that defines the transformation of the initial vertical surface model into the new vertical surface model  (See Wigren-1 [0132]-[0133] “when `ellipsoid point with altitude and uncertainty ellipsoid` is used together with `Position Data`, indicating that `fingerprinting/AECID` has been used to arrive at the result, enforces the reported geographical format to be interpreted as a `point with uncertainty cylinder’” thus ‘position data’ defines transformation) 
And Wigren-1 further teaches a translation vector that defines a translation of augmented corners in three-dimensional space (See Wigren [0138]-[0141] translation vectors); and 
a three-dimensional scaling matrix (See Wigren [0138]-[0141] scaling vectors); 
wherein, together, the translation vector and the three-dimensional scaling matrix define the transformation of the initial vertical surface model into the new vertical surface model (See Wigren [0138]-[0142] FIG. 1,  transforming step 220; See Wigren-1 [0132]-[0133] when `ellipsoid point with altitude and uncertainty ellipsoid` is used together with `Position Data`, indicating that `fingerprinting/AECID` has been used to arrive at the result, enforces the reported geographical format to be interpreted as a `point with uncertainty cylinder).

Regarding Claim 4, Wigren-1 discloses wherein the information that defines the initial vertical surface model comprises, for each cell of the plurality of cells: 
information that defines the polygon that represents the cell in a horizontal dimension, the information that defines the polygon comprising information that defines a latitude and longitude of each of the plurality of corners of the polygon (See Fig. 1 Latitude Longitude; Fig. 7 224 [0063] In step 224, lateral coordinates, with respect to the base plane, of the centre point are set to be equal to the centre lateral coordinates, with respect to the base plane, of the elliptic base); and 
information that defines a plurality of altitude values for the plurality of corners of the polygon, respectively, where together the plurality of altitude values and the plurality of corners form augmented corners of the polygon (See Wigren-1 Fig. 7 225 [0063] An altitude of the centre point along a normal to the base plane is computed in step 225, based on centre of gravity properties of the corner points. This altitude thus represents the altitude associated with the centre point in the lateral direction; Fig. 10, [0109] In step 212, a respective altitude of each of the corner points is calculated). 

Regarding Claim 5, Wigren-1 discloses wherein the information that relates to the new vertical surface model further comprises a new format indicator (See Wigren-1 [0132]-[0133] “additional information carried by the `Position Data` information element” as indicates the new format of “ellipsoid point with altitude and uncertainty cylinder`).

Regarding Claim 6, Wigren-1 discloses wherein the information that relates to the new vertical surface model further comprises: 
a model degree of an x-coordinate (See Wigren-1 [0061] the elliptic cylinder base is adapted to the lateral coordinates of the polygon corners); 
a model degree of a y-coordinate (See Wigren-1 [0061] the cylinder height is thereafter added taking the altitude coordinate of the polygon corners into account); and 
an indicator of whether the information comprises information regarding virtual boundary points in addition to the plurality of corners of the polygon that represent the cell (See Wigren-1 [0132]-[0133] “additional information carried by the `Position Data` information element” as indicates the new format of “ellipsoid point with altitude and uncertainty cylinder` where structure meets function of recited indictator).  

Regarding Claim 7, Wigren-1 discloses wherein the information that defines the initial vertical surface model comprises, for each cell of the plurality of cells: 
information that defines the polygon that represents the cell in a horizontal dimension, the information that defines the polygon comprising information that defines a latitude and longitude of each of the plurality of corners of the polygon (See Fig. 1 Latitude Longitude; Fig. 7 224 [0063] In step 224, lateral coordinates, with respect to the base plane, of the centre point are set to be equal to the centre lateral coordinates, with respect to the base plane, of the elliptic base); and 
a bi-polynomial parameter vector that comprises a plurality of unknowns in the initial vertical surface model (See Wigren-1 [0138]-[0139] equations 32 and 33 providing the unknowns of the polygon with altitude).

Regarding Claim 8, Wigren-1 discloses wherein the information that relates to the new vertical surface model further comprises a new format indicator (See Wigren-1 [0132]-[0133] .

Regarding Claim 9, Wigren-1 discloses wherein the information that relates to the new vertical surface model further comprises: 
a model degree of a x-coordinate (See Wigren-1 [0061] the elliptic cylinder base is adapted to the lateral coordinates of the polygon corners); 
a model degree of a y-coordinate (See Wigren-1 [0061] the cylinder height is thereafter added taking the altitude coordinate of the polygon corners into account); and 
an indicator of whether the information comprises information regarding virtual boundary points in addition to the plurality of corners of the polygon that represent the cell (See Wigren-1 [0132]-[0133] “additional information carried by the `Position Data` information element” as indicates the new format of “ellipsoid point with altitude and uncertainty cylinder` where structure meets function of recited indictator).  

Regarding Claim 14, Wigren-1 discloses wherein the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is an end user (See Wigren-1 Fig. 5A, [0049] second node 12),  and wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of Siomina; Iana et al. US 20130337767 A1.

Regarding Claim 10, Wigren-1 discloses wherein the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32),  and the second node is a wireless device or a radio access node (See Wigren-1 Fig. 5A, [0049] second node 12), and 
wherein if the second node is a wireless device, signaling the information comprises signaling the information via a Long Term Evolution interface (See Wigren-1 Fig. 4, [0049] The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE), and
wherein if the second node is a radio access node, signaling the information via a Long Term Evolution Positioning interface (See Wigren-1 Fig. 4, [0049] The interface 2 is typically a .
	Wigren-1 does not explicitly disclose Long Term Evolution Positioning Protocol, LPP, interface or its Fifth Generation, 5G, counterpart or Long Term Evolution Positioning Protocol Annex, LPPa, interface or its Fifth Generation, 5G, counterpart.
Siomina teaches Long Term Evolution Positioning Protocol, LPP, interface or its Fifth Generation, 5G, counterpart or Long Term Evolution Positioning Protocol Annex, LPPa, interface or its Fifth Generation, 5G, counterpart (See Siomina [0021] The LTE Positioning Protocol (LPP) and LTE Positioning Protocol annex (LPPa) are protocols used for carrying out positioning in the control-plane architecture in LTE.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Siomina, in order so positioning results can be flexibly delivered (Siomina [0046]).

Regarding Claim 16, Wigren-1 discloses wherein the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32) and the second node is a Public Safety Answering Point, PSAP, or other emergency center (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning).
	Wigren-1 does not explicitly disclose wherein signaling the information comprises signaling the information via one or more PSAP interfaces for E-911 signaling.
Siomina teaches wherein signaling the information comprises signaling the information via one or more PSAP interfaces for E-911 signaling (See Siomina [0097] signals 
[0148] the positioning information can be obtained from a memory or database in or accessed by an RBS or another network node (e.g., a PSAP or an operations and maintenance (O&M) node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Siomina, in order so positioning results can be flexibly delivered (Siomina [0046]).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of Wigren; Torbjorn	US 20100075696, herein referred to as Wigren-2.

Regarding Claim 18, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is a positioning database in a Radio Access Network, RAN, or Core Network, CN of the cellular communications network (See Wigren-1 Fig. 5A, [0049] second node 12).
	Wigren-1 does not explicitly disclose wherein signaling the information comprises signaling the information via a proprietary interface.
Wigren-2 teaches wherein signaling the information comprises signaling the information via a proprietary interface (See Wigren-2 [0049], [0055], [0056], [0081] teaching use of proprietary interfaces for signaling)
 transfer of data related to positioning (Wigren-2 [0005]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of Moshfeghi; Mehran US 20130030931 A1

Regarding Claim 20, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning) wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).
	Wigren-1 does not explicitly disclose the second node is a positioning database in a cloud, and wherein signaling the information comprises signaling the information via an interface to a cloud.
Moshfeghi teaches second node is a positioning database in a cloud, and wherein signaling the information comprises signaling the information via an interface to a cloud (Moshfeghi [0164]  the POS device 1104 and the location module 1106 may be implemented on Internet.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Moshfeghi, in order to process location based payments (Moshfeghi [0011]).

Claims 22, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of SHU; Di et al. US 20200241106

Regarding Claims 22 and 30, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is a positioning database in a Radio Access Network, RAN, or Core Network, CN (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning) wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).	
Wigren-1 does not explicitly disclose wherein the first network node is a positioning node located in a cloud wherein signaling the information comprises signaling the information via an interface from a cloud.
second node is a positioning database in a cloud, and wherein signaling the information comprises signaling the information via an interface to a cloud (See Shu Fig. 2(b) [0038]-[0041] teaching sending receiving OTDOA assistance information between AECID server, network nodes and user equipment   [0052] teaching nodes may be interchangeable including remote server, core network, neighboring network, etc and accompanying interfaces.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Shu, in order to provide better assistance data for usage in OTDOA positioning (Shu [0011]).

Regarding Claim 26, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is a Public Safety Answering Point, PSAP, or other emergency center (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning) wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).	
Wigren-1 does not explicitly disclose the first network node is a positioning node located in a cloud or a cloud based positioning database wherein signaling the information comprises signaling the information via an interface from a cloud.
the first network node is a positioning node located in a cloud or a cloud based positioning database wherein signaling the information comprises signaling the information via an interface from a cloud. (See Shu Fig. 2(b) [0038]-[0041] teaching sending receiving OTDOA assistance information between AECID server, network nodes and user equipment   [0052] teaching nodes may be interchangeable including remote server, core network, neighboring network, etc and accompanying interfaces.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Shu, in order to provide better assistance data for usage in OTDOA positioning (Shu [0011]).

Regarding Claim 28, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning) wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).	
Wigren-1 does not explicitly disclose wherein the first network node is a positioning node located in a cloud and the second node is a cloud based positioning database, or wherein the first network node is a cloud based positioning database and the second node is a positioning node located in a cloud, and wherein signaling the information comprises signaling the information via a cloud internal interface.
Shu teaches wherein the first network node is a positioning node located in a cloud and the second node is a cloud based positioning database, or wherein the first network node is a cloud based positioning database and the second node is a positioning node located in a cloud, and wherein signaling the information comprises signaling the information via a cloud internal interface (See Shu Fig. 2(b) [0038]-[0041] teaching sending receiving OTDOA assistance information between AECID server, network nodes and user equipment   [0052] teaching nodes may be interchangeable including remote server, core network, neighboring network, etc and accompanying interfaces.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Shu, in order to provide better assistance data for usage in OTDOA positioning (Shu [0011]).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of Edge; Stephen W. et al.	US 20070135089
Regarding Claim 24, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is an end user (See Wigren-1 Fig. 5A, [0049] second node 12) and wherein signaling the information comprises signaling the information via an interface (See Wigren-1 Fig. 4, [0049] The interface 2 is typically a standardized interface).
	Wigren-1 does not explicitly disclose the first network node is a positioning node located in a cloud or a cloud based positioning database, wherein signaling the information comprises an interface from a cloud to the end user.
Edge teaches the first network node is a positioning node located in a cloud or a cloud based positioning database, wherein signaling the information comprises an interface from a cloud to the end user (Edge [0074] UE 110 then sends to E-PS 238 a SUPL_START that may include the positioning methods and capabilities supported by UE 110, the serving cell ID, measurements, a position estimate, a request for assistance data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Edge, in order for supporting emergency calls (Edge [0003]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647          
                                                                                                                                                                                              /Srilakshmi K Kumar/SPE, Art Unit 2647